433 F.2d 877
UNITED STATES of America, Plaintiff-Appellee,v.John James CARSON, Defendant-Appellant.
No. 199-70.
United States Court of Appeals, Tenth Circuit.
Oct. 29, 1970.

Stephen L. ReVeal, Asst. U.S. Atty., Albuquerque, N.M.  (Victor R. Ortega, U.S. Atty., and Ruth C. Streeter, Asst. U.S. Atty., on the brief), for plaintiff-appellee.
David H. Pearlman, Albuquerque, N.M., for defendant-appellant.
Before BREITENSTEIN and SETH, Circuit Judges, and TEMPLAR, District judge.
PER CURIAM.


1
A jury found defendant-appellant Carson guilty of interstate transportation of a stolen automobile in violation of 18 U.S.C. 2312 and he appeals from the sentence which placed him on probation.  The car was stolen in Oklahoma City, Oklahoma, and was found three days later in Alamogordo, New Mexico, with defendant and one Yandell sleeping in it.  Yandell pleaded guilty and at the trial testified for both the government and the defendant.


2
Defendant claims that there was no evidence of transportation by him and argues that the court should have so held as a matter of law.  The evidence is conflicting.  Yandell stole the car, picked up defendant, and they drove to Alamogordo.  En route they sold the spare tire and jack and used the funds received for their common benefit.  Defendant asked a third party where they could sell the car.  A state officer testified that after he had arrested the defendant and given appropriate warning as to his rights, the defendant admitted that he knew the car was stolen and had participated in the driving.  This was denied by both defendant and Yandell.


3
Defendant also urges that he lacked sufficient intelligence to form the requisite intent and supported this claim with the testimony of a psychologist who rated him as dull normal.  The instructions correctly and adequately presented all issues to the jury.


4
This is a fact case which is remarkably similar to United States v. Mecham, 10 Cir., 422 F.2d 838.  The principles stated there are applicable here.


5
Affirmed.